NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 27, 2019*
                                Decided March 28, 2019

                                         Before

                      MICHAEL S. KANNE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 18-2330

PETER ODONGO,                                     Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Southern District of Indiana,
                                                  Indianapolis Division.
      v.
                                                  No. 1:16-cv-02422-SEB-MJD
CEVA LOGISTICS, U.S., INC.
and PAUL FOX,                                     Sarah Evans Barker,
      Defendants-Appellees.                       Judge.

                                       ORDER

        Peter Odongo, who was born in Uganda, briefly worked at CEVA Logistics
before suing the company and his manager there for race and national-origin
discrimination, hostile work environment, and retaliation. The district court entered
summary judgment for the defendants. Because Odongo has not provided sufficient
evidence to support his claims, we affirm.



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2330                                                                          Page 2

        Odongo was assigned by a staffing agency to work as a “bulk packer” at CEVA’s
Indianapolis warehouse, where he remained for approximately three weeks until the
agency fired him for reports of poor performance. His job duties included unpacking
boxes of bulk merchandise delivered to him by a forklift driver and then placing that
merchandise into other boxes to fulfill customer orders. When his manager, Paul Fox,
approached him with concerns about his performance, Odongo complained that the
forklift driver gave the smaller orders (which could be filled more quickly) to another
bulk packer and not to him. Fox investigated Odongo’s claims and instructed the
forklift driver and the other bulk packer not to play favorites. Later, Odongo failed to
include a large number of parts in an order, prompting Fox to complain to the staffing
agency, which then ended Odongo’s assignment to CEVA.

        Odongo sued CEVA and Fox, alleging that they subjected him to discrimination
and a hostile work environment based on his race and national origin, and fired him in
retaliation for previously having filed charges of discrimination and lawsuits against
other employers, all in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et
seq., and 42 U.S.C. § 1981. Odongo based his hostile work environment claim on
allegations that his coworkers (the forklift driver, in particular) insulted him and
slowed down his work.

     Discovery ensued, and the defendants eventually moved for summary judgment.
Odongo later sought sanctions based on allegations that Fox, upon learning of
Odongo’s charge of discrimination, deliberately destroyed worksheets documenting
Odongo’s work.

        The district court granted the defendants’ motion for summary judgment. The
court explained that, even if it assumed that Odongo’s employer was CEVA (rather
than the staffing agency) and that Fox was his employer’s agent, Odongo had failed to
meet his evidentiary burden as to each of his claims. He failed to adduce any evidence
to raise an inference (1) that his termination was based on discrimination rather than
poor performance; (2) that the harassment he alleged to have faced from coworkers was
sufficiently severe or pervasive to amount to a hostile work environment, or that it
related to his race or national origin; or (3) regarding his retaliation claim, that Fox (or
anyone else at CEVA) knew of his prior complaints of discrimination against other
employers. The court also denied Odongo’s request for sanctions based on spoliation of
evidence because he proffered no evidence that Fox had destroyed the worksheets in
bad faith rather than according to his normal practice of disposing of daily worksheets
every one or two months.
No. 18-2330                                                                       Page 3

       On appeal, Odongo focuses his argument on his race and national-origin
discrimination claims and argues that the district court did not view the evidence in the
light most favorable to him.1 He maintains, for instance that he should not be blamed
for any performance shortcomings because coworkers delayed his work and Fox
increased performance expectations too quickly. But even if we take Odongo at his
word that others played a role in his failure to meet performance expectations, he
cannot point to anything in the record to challenge the court’s determination that no
reasonable factfinder could conclude that his race or national origin caused his
discharge. See, e.g., Reed v. Freedom Mortg. Corp., 869 F.3d 543, 547 (7th Cir. 2017).

        Odongo also argues that the district court wrongly decided his spoliation-of-
evidence motion and that a genuine issue of material fact would exist were it not for
this error. He believes that the court should have inferred that the missing documents
were adverse to CEVA and Fox, thereby calling into question whether he was fired for a
nondiscriminatory reason. But such an inference is available only if Fox destroyed
evidence in bad faith to hide negative information. Faas v. Sears, Roebuck & Co., 532 F.3d
633, 644 (7th Cir. 2008). Odongo offers nothing to challenge the district court’s finding
that Fox destroyed the worksheets not as a means to hide information (that was also
available in CEVA’s computer system) but as a regular business practice. The district
court acted well within its discretion in denying the motion. See Bracey v. Grondin,
712 F.3d 1012, 1020 (7th Cir. 2013); Faas, 532 F.3d at 644–45.

      We have considered Odongo’s remaining arguments, and none has merit.

                                                                              AFFIRMED




      1  He mounts no challenge to the district court’s conclusions regarding his claim
of hostile work environment or the defendants’ lack of knowledge about his prior
discrimination charges against other employers, and we therefore say nothing further
about these rulings.